Citation Nr: 1119134	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-15 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an disability rating in excess of 30 percent for adjustment disorder with anxiety, previously evaluated as and to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and May 2008 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which continued the assignment of a 30 percent evaluation for adjustment disorder with anxiety (and PTSD).  

In the May 2009 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran requested a Travel Board hearing.  In September 2009, he elected to withdraw the Board hearing request.  

A service connection claim for a heart disability, to include ischemic heart disease, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a disability rating in excess of 30 percent for his service-connected psychiatric disorder.  A remand is required in this case primarily to request additional evidentiary development

With respect to the increased rating claim for adjustment disorder with anxiety and PTSD, the Board notes that the Veteran last underwent a comprehensive VA psychiatric/PTSD examination in September 2007.  At that time, chronic adjustment disorder with anxiety was diagnosed and a Global Assessment of Functioning (GAF) score of 65 was assigned.  Subsequently, the Veteran has essentially maintained that the symptomatology associated with his service-connected psychiatric disorder has increased in severity, specifically as relates to his industrial impairment.  The Board notes that VA psychiatric treatment records current through October 2009 are on file, reflecting that the Veteran's PTSD continues to be treated.  The Board notes that a VA psychiatric treatment record dated in April 2008 reflected that the Veteran's GAF score had lowered to 55, apparently based on the Veteran's "self report" of symptoms.  Essentially, the evidence on file does not contain sufficiently detailed information to accurately assess the level of disability of the Veteran's adjustment disorder with anxiety and PTSD, as considered throughout the entirety of the appeal period.

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, in this case, the Board believes that supplemental information is required prior to the adjudication of the claim on appeal and that a current evaluation of the Veteran's service-connected adjustment disorder with anxiety and PTSD, to include an assessment of the level of his social and industrial impairment, would prove helpful in adjudicating the merits of the claim.  Moreover, given the Veteran's comments to the effect that he believes that his psychiatric disorder has increased in severity since most recently evaluated in 2007 as well as evidence which indicates that his GAF score may have declined since that time, a new and contemporaneous VA examination should be administered to determine the manifestations and level of severity associated with the disorder.  See 38 C.F.R. § 3.159 (2010); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

The Board also notes that the file contains records from the Social Security Administration (SSA), reflecting that SSA disability benefits were denied in March 2007.  On remand, any updated information relating to SSA benefits and any decision made subsequent to March 2007, should be requested.

It also appears that the Veteran is receiving ongoing treatment for his psychiatric disorder through VA.  As such, on remand, these records should be requested, and the Veteran should have an opportunity to identify or submit for the record any additional pertinent information and/or evidence relating to his psychiatric treatment.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to the increased rating claim for adjustment disorder with anxiety and PTSD that have not yet been associated with the claims file.  Appropriate steps should be taken to obtain any such identified records, as well as to obtain VA outpatient psychiatric records dated since October 2009.

2.  Request that the Veteran provide any updated information relating to his claim for SSA disability benefits, to include whether such benefits have been sought or granted since the March 2007 denial of his claim.  Should any such additional evidence exist, obtain any subsequent SSA decision as well as any additional evidence upon which a decision was based.  

3.  Schedule the Veteran for a VA psychiatric examination to evaluate the symptomatology associated with and the severity of his service-connected adjustment disorder with anxiety and PTSD.  The claims file and a copy of this Remand must be made available to the examiner in conjunction with the examination; the examiner must indicate that the claims file was reviewed.  A discussion of the Veteran's lay history and symptomatology as well as the documented pertinent medical history shall also be included in the examination report.  A comprehensive employment history should also be provided to include indicating whether and when the Veteran was last employed in any capacity and the reasons for him leaving his most recent job(s).  Any testing deemed appropriate by the examiner should be conducted.

The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's adjustment disorder with anxiety, and the examiner is asked to assign a numerical code under the Global Assessment of Functioning (GAF) scale provided in the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition.  In doing so, the examiner is asked to reconcile the previously assigned GAF scores (September 2007 VA examination - 65; and April 2008 VA record - 55), and if possible, to explain the reasons behind the drop in GAF score in order to assist in determining whether and when any chronic increase in impairment attributable to adjustment disorder with anxiety and PTSD has been shown.  The examiner is also asked to comment on the impact of adjustment disorder with anxiety on the Veteran's employment and activities of daily life.

While the symptoms provided in the rating criteria are not an exclusive or exhaustive list of symptomatology that may be considered, see Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002), the examiner should comment on the Veteran's thought processes, communication, personal appearance and hygiene, behavior, orientation in all spheres, work and family relations, speech, affect, abstract thinking, mood, memory, and ability to understand complex commands.  The examiner should also address the presence or absence of the following: delusions or hallucinations; suicidal ideation; anxiety, suspiciousness, or panic attacks; and obsessive rituals which interfere with routine activities.

A complete rationale for any opinion expressed should be provided.

4.  Thereafter, readjudicate the claim on appeal for a rating in excess of 30 percent for adjustment disorder with anxiety and PTSD, to include consideration of the appropriateness of assigning staged ratings, and review of the evidence added to the file since the issuance of the Supplemental Statement of the Case issued in November 2009.  If any determination remains unfavorable to the Veteran, he should be provided with a Supplemental Statement of the Case and given an opportunity to respond to it.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).







_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


